                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Bianca Kiashie Harrison                                             Docket No. 7:19-CR-170-1FL

                                Petition for Action on Supervised Release

COMES NOW Kristyn Super, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Bianca Kiashie Harrison, who, upon an earlier plea of guilty to
Conspiracy to Participate in Racketeering Activity - RICO Conspiracy, in violation of 18 U.S.C. § 1962(d)
and 18 U.S.C. § 1963(a), was sentenced by the Honorable Frank D. Whitney, Chief United States District
Judge for the Western District of North Carolina, on June 18, 2018, to the custody of the Bureau of Prisons
for a term of 32 months. It was further ordered that upon release from imprisonment the defendant be placed
on supervised release for a period of 24 months.

   Bianca Kiashie Harrison was released from custody on August 27, 2019, at which time the term of
supervised release commenced.

    Transfer of Jurisdiction to the Eastern District of North Carolina was filed on October 31, 2019.

    On December 6, 2019, a Violation Report was submitted to the court reporting that the defendant was
charged with Resisting a Public Officer, Felony Possession of a Schedule II Controlled Substance (cocaine)
and Possession of Drug Paraphernalia in Duplin County, North Carolina. Those charges remain pending
in Duplin County District Court (19CR052093).

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

        On March 5, 2020, this officer was advised by task force officers with the Jacksonville Police
Department that Harrison was involved in a traffic stop with Darius Hill, who was wanted for multiple
charges in both Onslow and Duplin County. While charges were not filed against Harrison as a result of
this incident, it is noted that this is the third instance since her release where she was involved in some sort
of law enforcement contact while she was with Hill. As verbal warnings to disassociate with Hill have not
been taken seriously, this officer is respectfully requesting that the conditions of supervised release be
modified to include the condition that Harrison not have any contact with Darius Hill.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall have no direct or indirect contact, at any time and for any reason, with Darius
      Hill unless provided with specific, written authorization in advance by the U.S. Probation Officer.

Except as herein modified, the judgment shall remain in full force and effect.
Bianca Kiashie Harrison
Docket No. 7:19-CR-170-1FL
Petition For Action
Page 2


Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ David W. Leake                                /s/ Kristyn Super
David W. Leake                                    Kristyn Super
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  200 Williamsburg Pkwy, Unit 2
                                                  Jacksonville, NC 28546-6762
                                                  Phone: 910-346-5104
                                                  Executed On: March 30, 2020

                                     ORDER OF THE COURT

                                 31st
Considered and ordered this _________    day of ____________________,
                                                      March           2020, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
United States District Judge
